Title: From George Washington to Moses Hazen, 18 March 1782
From: Washington, George
To: Hazen, Moses


                        
                            Sir
                            Phila. Mch 18. 1782
                        
                        As the Season for Opening the Campaign now approaches, it becomes necessary that you collect and keep
                            together the Officers and Men of the Regiment under your Command & hold them in readiness to march on the Shortest
                            warning—I must also request that you will embrace every Opportunity the Weather affords to perfect the Regiment in its
                            Discipline & Exercise.

                    